Case 1:18-cv-24023-EGT Document 125 Entered on FLSD Docket 06/05/2020 Page 1 of 17



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                             Case No. 18-24023-Civ-TORRES


   SAMUEL SCHULTZ,

                Plaintiff,

   v.

   ROYAL CARIBBEAN CRUISES, LTD.,
   D/B/A AZAMARA CLUB CRUISES,

         Defendant.

   ___________________________________________/

                 ORDER ON DEFENDANT’S DAUBERT MOTIONS

         This matter is before the Court on Royal Caribbean’s (“Defendant” or “Royal

   Caribbean”) Daubert motions to exclude Samuel Schultz’s (“Plaintiff”) experts, Dr.

   Nicholas Valenzia (“Dr. Valenzia”), Dr. Veronique Dalli (“Dr. Dalli”), and Dr.

   Lawrence Amsel (“Dr. Amsel”). [D.E. 87, 88]. Plaintiff responded to Defendant’s

   motions on March 20, 2020 [D.E. 102, 103] to which Defendant replied on April 3,

   2020. [D.E. 106, 107]. Therefore, Defendant’s motions are now ripe for disposition.

   After careful review of the motions, responses, replies, relevant authorities, and for

   the reasons discussed below, Defendant’s motions are GRANTED in part and

   DENIED in part.1




   1    On June 18, 2019, the parties consented to the jurisdiction of the undersigned
   Magistrate Judge. [D.E. 27].

                                             1
Case 1:18-cv-24023-EGT Document 125 Entered on FLSD Docket 06/05/2020 Page 2 of 17



                                   I. BACKGROUND

         Plaintiff filed this action on October 1, 2018 [D.E. 1] with a two-count

   complaint alleging that Defendant2 violated Title I of the Americans with

   Disabilities Act (“ADA”), as amended, 42 U.S.C. §§ 12101 et. seq., and the Florida

   Civil Rights Act (“FCRA”), Fla. Stat. §§ 760.01. Plaintiff, a thirty-three year old

   Wisconsin resident and U.S. citizen, is a singer who applied for employment as part

   of an opera program onboard the Azamara Journey. The vessel was scheduled to

   embark on a fourteen-week voyage from Singapore to Stockholm on March 25, 2018

   to June 29, 2018. Defendant gave Plaintiff a job offer with a condition that Plaintiff

   successfully completes a pre-employment medical examination (“PEME”) under the

   guidelines of the International Labour Organization (“ILO”).3

         Defendant arranged Plaintiff’s PEME with a medical vendor and Plaintiff’s

   examination took place in New York City. The examining physician completed a

   form noting that Plaintiff was fit for duty at sea despite a history of depression and

   anxiety.   However, the physician also included a note that Plaintiff needed

   psychiatric clearance. A reviewing doctor, a physician at Broward Health, agreed

   with that assessment and recommended that Plaintiff undergo a psychiatric

   evaluation.   Defendant then informed Plaintiff that he needed to obtain a




   2     Defendant is a Liberian corporation headquartered in Miami that operates a
   global cruise vacation company.      Defendant employs approximately 70,000
   crewmembers from more than 125 countries.

   3      While Plaintiff’s job duties were to be performed, for the most part, onboard a
   foreign-flag vessel, his recruitment and rehearsals occurred entirely in the U.S.

                                             2
Case 1:18-cv-24023-EGT Document 125 Entered on FLSD Docket 06/05/2020 Page 3 of 17



   psychiatric evaluation that would address his history of depression, his current

   mental status, and his fitness for duty at sea.

         To comply with this request, Plaintiff arranged a video session with his

   former treating psychiatrist, Dr. Gerber. Dr. Gerber wrote a letter, following the

   session, that Plaintiff was mentally fit for duty at sea. Dr. Gerber also stated that,

   although Plaintiff suffered from major depression since the age of 9 and survived a

   prior suicide attempt4, Plaintiff had been in remission with the help of medication

   and psychotherapy. Dr. Gerber found that that there was little to no risk of harm to

   Plaintiff or others and that the risk of suicidal ideation was low.

         Defendant’s chief medical consultant, Dr. Shore, then reviewed Plaintiff’s

   medical file in March 2018.5 This included a review of Plaintiff’s disclosures on his

   medical forms and Dr. Gerber’s letter.         Based on this information, Dr. Shore

   concluded that Plaintiff was not fit for duty at sea under the applicable ILO

   guidelines because of Plaintiff’s history of major depression. More specifically, Dr.

   Shore found that Plaintiff’s depression was persistent or reoccurring within the

   meaning of the ILO guidelines because Plaintiff continued to receive treatment for

   depression in the form of psychotherapy and medication. Dr. Shore also determined

   that he could not exclude the possibility that Plaintiff’s major depression would

   reoccur if Plaintiff were on a cruise ship for an extended period without access to



   4      In 2011, Plaintiff attempted to commit suicide following a rape that he
   suffered the year prior.

   5     After reviewing Plaintiff’s medical file, Dr. Shore never examined or spoke to
   Plaintiff before rendering a decision on Plaintiff’s ability to work at sea.

                                              3
Case 1:18-cv-24023-EGT Document 125 Entered on FLSD Docket 06/05/2020 Page 4 of 17



   medical services. Because Defendant withdrew the offer of employment, Plaintiff

   filed this action seeking relief under the ADA and the FCRA.

                         II. APPLICABLE PRINCIPLES AND LAW

              The decision to admit or exclude expert testimony is within the trial court’s

   discretion and the court enjoys “considerable leeway” when determining the

   admissibility of this testimony. See Cook v. Sheriff of Monroe County, Fla., 402 F.3d

   1092, 1103 (11th Cir. 2005). As explained in Daubert v. Merrell Dow Pharm., Inc.,

   509 U.S. 579 (1993), the admissibility of expert testimony is governed by Fed. R.

   Evid. 702.6 The party offering the expert testimony carries the burden of laying the

   proper foundation for its admission, and admissibility must be shown by a

   preponderance of the evidence. See Allison v. McGhan Med. Corp., 184 F.3d 1300,

   1306 (11th Cir. 1999); see also United States v. Frazier, 387 F.3d 1244, 1260 (11th

   Cir. 2004) (“The burden of establishing qualification, reliability, and helpfulness

   rests on the proponent of the expert opinion, whether the proponent is the plaintiff

   or the defendant in a civil suit, or the government or the accused in a criminal

   case.”).


   6      Rule 702 states:

          A witness who is qualified as an expert by knowledge, skill, experience,
          training, or education may testify in the form of an opinion or
          otherwise if: (a) the expert’s scientific, technical, or other specialized
          knowledge will help the trier of fact to understand the evidence or to
          determine a fact in issue; (b) the testimony is based on sufficient facts
          or data; (c) the testimony is the product of reliable principles and
          methods; and (d) the expert has reliably applied the principles and
          methods to the facts of the case.

          Fed. R. Evid. 702.

                                                4
Case 1:18-cv-24023-EGT Document 125 Entered on FLSD Docket 06/05/2020 Page 5 of 17



         “Under Rule 702 and Daubert, district courts must act as ‘gate keepers’ which

   admit expert testimony only if it is both reliable and relevant.” Rink v. Cheminova,

   Inc., 400 F.3d 1286, 1291 (11th Cir. 2005) (citing Daubert, 509 U.S. at 589). The

   purpose of this role is “to ensure that speculative, unreliable expert testimony does

   not reach the jury.” McCorvey v. Baxter Healthcare Corp., 298 F.3d 1253, 1256

   (11th Cir. 2002).   Also, in its role as gatekeeper, a court’s duty is not to make

   ultimate conclusions as to the persuasiveness of the proffered evidence. See Quiet

   Tech. DC-8, Inc. v. Hurel-Dubois UK Ltd., 326 F.3d 1333, 1341 (11th Cir. 2003)

         To facilitate this process, district courts engage in a three-part inquiry to

   determine the admissibility of expert testimony:

         (1) the expert is qualified to testify competently regarding the matters
         he intends to address; (2) the methodology by which the expert reaches
         his conclusions is sufficiently reliable as determined by the sort of
         inquiry mandated in Daubert; and (3) the testimony assists the trier of
         fact, through the application of scientific, technical, or specialized
         expertise, to understand the evidence or to determine a fact in issue.

   City of Tuscaloosa, 158 F.3d 548, 562 (11th Cir. 1998) (citations omitted). The

   Eleventh Circuit refers to the aforementioned requirements as the “qualification,”

   “reliability,” and “helpfulness” prongs and while they “remain distinct concepts”;

   “the courts must take care not to conflate them.” Frazier, 387 F.3d at 1260 (citing

   Quiet Tech, 326 F.3d at 1341).

         In determining the reliability of a scientific expert opinion, the Eleventh

   Circuit also considers the following factors to the extent possible:

         (1) whether the expert’s theory can be and has been tested; (2) whether
         the theory has been subjected to peer review and publication; (3) the
         known or potential rate of error of the particular scientific technique;


                                              5
Case 1:18-cv-24023-EGT Document 125 Entered on FLSD Docket 06/05/2020 Page 6 of 17



         and (4) whether the technique is generally accepted in the scientific
         community. Notably, however, these factors do not exhaust the
         universe of considerations that may bear on the reliability of a given
         expert opinion, and a federal court should consider any additional
         factors that may advance its Rule 702 analysis.

   Quiet Tech, 326 F.3d at 1341 (citations omitted). The aforementioned factors are

   not “a definitive checklist or test,” Daubert, 509 U.S. at 593, but are “applied in

   case-specific evidentiary circumstances,” United States v. Brown, 415 F.3d 1257,

   1266 (11th Cir. 2005). While this inquiry is flexible, the Court must focus “solely on

   principles and methodology, not on conclusions that they generate.” Daubert, 509

   U.S. at 594-95. It is also important to note that a “district court’s gatekeeper role

   under Daubert ‘is not intended to supplant the adversary system or the role of the

   jury.’” Quiet Tech, 326 F.3d at 1341 (quoting Maiz v. Virani, 253 F.3d 641, 666

   (11th Cir. 2001)). Rather, “[v]igorous cross-examination, presentation of contrary

   evidence, and careful instruction on the burden of proof are the traditional and

   appropriate means of attacking but admissible evidence.” Daubert, 509 U.S. at 580;

   see also Chapman v. Procter & Gamble Distrib., LLC, 766 F.3d 1296, 1306 (11th Cir.

   2014) (“As gatekeeper for the expert evidence presented to the jury, the judge ‘must

   do a preliminary assessment of whether the reasoning or methodology underlying

   the testimony is scientifically valid and of whether that reasoning or methodology

   properly can be applied to the facts in issue.’”) (quoting Kilpatrick v. Breg, Inc., 613

   F.3d 1329, 1335 (11th Cir. 2010)).

         “[T]he objective of [the gatekeeping role] is to ensure the reliability and

   relevancy of expert testimony. It is to make certain that an expert, whether basing



                                              6
Case 1:18-cv-24023-EGT Document 125 Entered on FLSD Docket 06/05/2020 Page 7 of 17



   testimony upon professional studies or personal experience, employs in the

   courtroom the same level of intellectual rigor that characterizes the practice of an

   expert in the relevant field.” Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152

   (1999). The district court’s role is especially significant since the expert’s opinion

   “can be both powerful and quite misleading because of the difficulty in evaluating

   it.” Daubert, 509 U.S. at 595 (quoting Jack B. Weinstein, Rule 702 of the Federal

   Rules of Evidence is Sound; It Should Not Be Amended, 138 F.R.D. 631, 632 (1991)).

                                     III. ANALYSIS

         A.     Defendant’s Motion to Exclude Drs. Valenzia and Dalli [D.E. 87]

         We begin with Defendant’s motion to exclude the report of Plaintiff’s experts,

   Dr. Valenzia and Dr. Dalli.7 Plaintiff hired these experts to answer the question of

   “[w]hether [Defendant’s] hiring of the [P]laintiff for a position of performer aboard

   its Maltese-flagged cruise ship would have caused [Defendant] to violate Maltese

   law.” [DE. 87 at 2]. Defendant argues that these experts violated Daubert and

   Federal Rule of Evidence 44.1 because Plaintiff tasked them with developing a legal

   conclusion (i.e. whether hiring Plaintiff violated Maltese law) and that this is no

   different than a lawyer’s closing argument. Defendant also claims that Plaintiff’s

   experts violated Daubert because (1) they have no specialized knowledge or

   expertise to opine on Defendant’s hiring and medical approval process, and (2) their

   report includes improper legal opinions on whether Defendant’s medical approval

   process contains irregularities. Because neither of these is allowed under Daubert,



   7     These experts work together in a Maltese law firm.

                                             7
Case 1:18-cv-24023-EGT Document 125 Entered on FLSD Docket 06/05/2020 Page 8 of 17



   Defendant concludes that their expert report – except for the section that outlines

   the relevant legal principles – must be stricken.

            The applicability of foreign law is an issue to be determined by a district

   court. See Charles Alan Wright et al., Proof of Foreign Law, 9A Fed. Prac. & Proc.

   Civ. § 2444 (3d ed. 2016) (quoted in Siswanto v. Airbus Americas, Inc., 2016 WL

   7178460, at *4 (N.D. Ill. Dec. 9, 2016)). If the court determines a need to apply and

   interpret foreign law, it may accept guidance from an expert on foreign

   law. See Inter Med. Supplies, Ltd. v. EBI Med. Sys., Inc., 181 F.3d 446, 459 (3d Cir.

   1999).     The propriety of presenting an expert on foreign law is specifically

   recognized in the Federal Rules of Evidence:

            In determining foreign law, the court may consider any relevant
            material or source, including testimony, whether or not submitted by a
            party or admissible under the Federal Rules of Evidence. The court’s
            determination must be treated as a ruling on a question of law.

   Fed. R. Civ. P. 44.1. Thus, foreign experts may be called to assist a district court in

   interpreting foreign law. See Grupo Televisa, S.A. v. Telemundo Commc'ns Grp.,

   Inc., 2005 WL 5955701, at *7 (S.D. Fla. Aug. 17, 2005) (denying motion to exclude

   expert on Mexican law).

            Defendant challenges, in part, the admissibility of Plaintiff’s experts because

   they run afoul of Daubert and Federal Rule of Evidence 702. “Daubert, however,

   does not apply in these circumstances. That holding governs the admissibility of

   expert testimony introduced to help a jury understand a piece of evidence or

   determine a fact at issue: it does not govern the admissibility of expert testimony




                                               8
Case 1:18-cv-24023-EGT Document 125 Entered on FLSD Docket 06/05/2020 Page 9 of 17



   introduced to assist a court in making decisions regarding foreign law.” Id.8 Stated

   differently, “Rule 44.1 of the Federal Rules of Civil Procedure removes admissibility

   precepts from foreign law determinations,” meaning there is no need for Plaintiff’s

   experts to meet the “special qualifications” normally required of factual

   experts. Adria MM Prods., Ltd. v. Worldwide Entm’t Grp., Inc., 2018 WL 6505914,

   at *2 (S.D. Fla. Aug. 27, 2018) (citing Siswanto v. Airbus Americas, Inc., 2016 WL

   7178460, at *4 (N.D. Ill. Dec. 9, 2016) (denying motion to exclude an expert and

   noting court’s ability to determine what weight to afford witness’ opinions

   on foreign law)). Courts in this district have been consistent on this point and have

   repeatedly found that a court may consider a foreign expert report “under Rule 44.1,

   notwithstanding a finding that the report would not satisfy Fed. R. Evid. 702 or

   Daubert.” Adria MM Prods., Ltd, 2018 WL 6505914, at *2 (citation omitted). We

   therefore need not address whether Dr. Valenzia and Dr. Dalli qualify as experts

   under Daubert. See Grupo Televisa, S.A., 2005 WL 5955701, at *7 (“The Court . . .

   need not address whether Mr. Loperena qualifies as an expert under the criteria set

   forth in Daubert.”).

         Turning to whether Plaintiff’s experts run afoul of Federal Rule of Evidence

   44.1, Defendant’s arguments are unavailing.      Defendant claims that the Court

   should exclude portions of the expert report because Dr. Valenzia and Dr. Dalli have

   no specialized knowledge or expertise on Defendant’s hiring and medical practices




   8     That is the same in this case because Plaintiff does not seek to admit these
   opinions to a jury.

                                            9
Case 1:18-cv-24023-EGT Document 125 Entered on FLSD Docket 06/05/2020 Page 10 of 17



   except for the information that Plaintiff’s counsel provided to them.9 Defendant

   fails to reference, however, any part of Rule 44.1 that imposes this requirement as a

   basis for exclusion, especially since a determination on foreign law is generally a

   question for a judge to decide – not a jury. Indeed, “[t]he purpose of Rule 44.1 is to

   provide district courts faced with ‘the peculiar nature of the issue of foreign law’ the

   flexibility necessary to examine and weigh materials regarding foreign law as they

   see fit in light of the facts and circumstances.” Castillo v. Cessna Aircraft Co., 2010

   WL 11505745, at *3 (S.D. Fla. July 22, 2010) (quoting Fed. R. Evid. 44.1). This

   flexibility allows a court “to reexamine and amplify material that has been

   presented by counsel in partisan fashion or in insufficient detail.” Id. Because Rule

   44.1 gives a court considerable discretion to allow a foreign expert to provide

   background information that may ordinarily violate Daubert so that a court may

   understand the nuances of foreign law, we decline to exclude Plaintiff’s expert

   report for these reasons.

          Defendant’s final argument is that the expert report should be stricken under

   Rule 44.1 because, after Plaintiff’s experts explained the substance of Maltese law,

   they incorrectly applied the law to the facts of this case. Defendant claims that the

   expert report makes factual determinations on whether Royal Caribbean violated

   Maltese law and that this is not allowed because it merely instructs the trier of fact

   on what conclusion to reach. This argument is unpersuasive because, as stated

   earlier, Plaintiff does not seek to introduce his expert report to the jury. Plaintiff


   9      Defendant does not question Plaintiff’s experts on their expertise of Maltese
   law.

                                             10
Case 1:18-cv-24023-EGT Document 125 Entered on FLSD Docket 06/05/2020 Page 11 of 17



   merely seeks to inform the Court on whether Defendant’s hiring and medical

   practices would have violated Maltese law. Defendant’s contention also falls short

   because the Court need not adopt any application or conclusion reached in the

   expert report. The expert report is merely a guide on how to apply Maltese law and

   – irrespective of its potential shortfalls – it is helpful in determining the content of

   Maltese law and how it might be applied. Accordingly, there is no reason to strike

   any portion of Dr. Valenzia’s and Dr. Dalli’s expert report for the Court’s

   consideration and, as a result, Defendant’s motion is DENIED.

         B.     Defendant’s Motion to Exclude Dr. Amsel [D.E. 88]

         Defendant’s second motion seeks to exclude Dr. Amsel who is a Board

   Certified psychiatrist with expertise in the assessment of suicide risk. Dr. Amsel

   serves as an Assistant Professor of Clinical Psychiatry at Columbia University, as a

   research psychiatrist at New York State Psychiatric Institute, and as a psychiatrist

   at New York Presbyterian Hospital.10 After reviewing the evidence in the record,

   Dr. Amsel opined (1) that Plaintiff “had no psychiatric limitation in regard to

   employment on [Defendant’s] ship,”[D.E. 88-1 at 4] (2) that Dr. Gerber’s letter

   “should have led to [Plaintiff’s] medical evaluation being completed in [Plaintiff’s]

   favor,” id. at 5, and that “[t]his [job] was a good opportunity for [Plaintiff], and he

   was unjustly deprived of it.” Id. at 10. Defendant suggests that Dr. Amsel made

   several missteps in his expert report because his methodology is unreliable and his

   opinions are unhelpful. We consider each argument in turn.


   10     Although Defendant did not challenge Dr. Amsel’s qualifications, we include
   a brief background to inform the analysis that follows.

                                             11
Case 1:18-cv-24023-EGT Document 125 Entered on FLSD Docket 06/05/2020 Page 12 of 17



          1. Reliability

          First, Defendant claims that Dr. Amsel’s methodology is unreliable because

   he failed to assess Plaintiff’s medical records during the relevant time period and

   neglected to perform any independent tests to corroborate his findings. Defendant

   also complains that Dr. Amsel failed to even meet with Plaintiff and that, if he had

   done so, he would have realized that Plaintiff severed ties with his treating

   psychiatrist, Dr. Gerber.      Defendant suggests that the cessation in Plaintiff’s

   psychiatric care and the occurrence of several major life events (i.e. Plaintiff

   starting a new job and moving to a new city) should have been considered when

   determining Plaintiff’s well being. Making matters worse, Defendant alleges that

   Dr. Amsel undermined his own opinion because he stated that a psychiatric

   evaluation is critical in evaluating a person’s mental health but then failed to use

   any methodology for his own assessment.          Instead, Dr. Amsel chose to rely almost

   entirely on Dr. Gerber’s opinions and other statistical data to support a conclusion

   that Plaintiff was medically fit for duty at sea. Because Dr. Amsel’s opinion is

   devoid of any reliable methodology, Defendant concludes that it cannot stand.

          “The reliability standard is established by Rule 702’s requirement that an

   expert’s testimony pertain to ‘scientific . . . knowledge,’ since the adjective ‘scientific’

   implies a grounding in science’s methods and procedures, while the word

   ‘knowledge’ connotes a body of known facts or of ideas inferred from such facts or

   accepted as true on good grounds.” Daubert, 509 U.S. at 580. This entails an

   assessment of whether the “methodology underlying the testimony is scientifically



                                               12
Case 1:18-cv-24023-EGT Document 125 Entered on FLSD Docket 06/05/2020 Page 13 of 17



   valid.” Id. at 592. The four non-exhaustive factors used to evaluate the reliability

   of a scientific expert opinion include the following:

         (1) whether the expert’s theory can be and has been tested; (2) whether
         the theory has been subjected to peer review and publication; (3) the
         known or potential rate of error of the particular scientific technique;
         and (4) whether the technique is generally accepted in the scientific
         community.

   Frazier, 387 F.3d at 1262 (citations omitted).

         After an independent review of Dr. Amsel’s expert report, we agree that there

   are viable reasons that his opinions might be subject to criticism. However, it is not

   for the Court, on a Daubert motion, to determine the credibility and persuasiveness

   of Dr. Amsel’s opinions. All of the defects that Defendant identifies merely affect

   the weight of Dr. Amsel’s opinions, as opposed to their admissibility. See, e.g., Pods

   Enterprises, Inc. v. U-Haul Int’l, Inc., 2014 WL 2625297, at *3 (M.D. Fla. June 12,

   2014) (“PEI [] argues that Dr. Wood improperly weighted the data, included

   improper questions, and failed to employ proper quality controls. These criticisms

   likewise go to the weight of her opinions, not their admissibility.”).

         Defendant takes issue, for instance, with Dr. Amsel’s decision to omit any

   consideration of Plaintiff’s move to a new city or other major life events in Plaintiff’s

   life. But, there is no evidence that the failure to consider these factors renders Dr.

   Amsel’s opinion unreliable.11 Defendant then alleges that Dr. Amsel was unaware

   that Plaintiff ceased his psychiatric appointments with Dr. Gerber.          While that

   might be true, that goes to the weight that a jury should assign to Dr. Amsel’s


   11    Defendant’s argument appears meritless because there is evidence in Dr.
   Amsel’s expert report that he was aware of Plaintiff’s major life events.

                                              13
Case 1:18-cv-24023-EGT Document 125 Entered on FLSD Docket 06/05/2020 Page 14 of 17



   opinion – not whether the underlying methodology is unreliable. Not to be deterred,

   Defendant claims that the failure to physically examine Plaintiff is a proper basis to

   exclude Dr. Amsel’s opinion.       This argument falls short for many of the same

   reasons because Defendant fails to identify what evidence Dr. Amsel should have

   considered and how it might have changed his assessment. And even if Defendant

   had made that showing, it would have merely provided a critique for the jury to

   consider because Dr. Amsel relied on Plaintiff’s medical files when determining

   whether Plaintiff had a substantial risk of suicide.     Because “a physician need not

   necessarily examine a patient, interview that patient, or speak with the patient’s

   treating physician(s) in order to render opinions regarding diagnosis, prognosis,

   course of treatment and perhaps even causation,” Dr. Amsel’s decision to rely

   primarily on medical records is not fatal. Geyer v. NCL (Bahamas) Ltd., 203 F.

   Supp. 3d 1212, 1216–17 (S.D. Fla. 2016).

            Defendant’s last argument, as to the reliability of Dr. Amsel’s opinion, is that

   Dr. Amsel relied too heavily on “another doctor’s letter and generalized statistical

   data to support his conclusion that [Plaintiff] was medically fit for duty.” [D.E. 88

   at 8].     But, this is inaccurate because Dr. Amsel consulted the entire record

   available to Royal Caribbean including Plaintiff’s psychiatric history and the

   medical records from Dr. Gerber and Dr. Balick. Dr. Amsel then used his own

   methodology to assess Plaintiff’s prior suicide attempt, Plaintiff’s medications, and

   other studies related to mental health. While Defendant may disagree entirely with

   how Dr. Amsel reached his conclusions, that does not mean that his opinions are



                                               14
Case 1:18-cv-24023-EGT Document 125 Entered on FLSD Docket 06/05/2020 Page 15 of 17



   unreliable under Daubert. If Defendant wants to undermine Dr. Amsel’s opinions,

   it will have ample opportunity to do so at trial. Accordingly, Defendant’s motion to

   exclude Dr. Amsel’s opinions as unreliable is DENIED.

         2. Helpfulness

         Second, Defendant seeks to exclude limited portions of Dr. Amsel’s expert

   report because they will be unhelpful to the trier of fact. Defendant takes issue

   with Dr. Amsel’s opinion that Plaintiff’s medical evaluation should have been

   returned in his favor and that Defendant should have hired Plaintiff because he

   was medically fit.   More specifically, Defendant argues that Dr. Amsel’s expert

   report includes impermissible legal conclusions because he opines that Dr. Gerber’s

   letter “satisfies the ILO Guidelines that are supposed to define the clearance

   process,” [D.E. 88-1 at 5] and that Defendant’s job opening was a “good opportunity

   for [Plaintiff], and he was unjustly deprived of it.” Id. at 10. Defendant claims that

   these opinions are not grounded in any scientific, technical, or other specialized

   knowledge and that they will not assist the jury in understanding Plaintiff’s

   emotional or mental health condition. For these reasons, Defendant concludes that

   these opinions should be stricken.

         “[E]xpert testimony is admissible if it concerns matters that are beyond the

   understanding of the average lay person” and offers something “more than what

   lawyers for the parties can argue in closing arguments.” Frazier, 387 F.3d at 1262-

   63 (citations omitted).   While “[a]n expert may testify as to his opinions on an

   ultimate issue of fact . . . he ‘may not testify as to his opinion regarding ultimate



                                            15
Case 1:18-cv-24023-EGT Document 125 Entered on FLSD Docket 06/05/2020 Page 16 of 17



   legal conclusions.’” Umana-Fowler v. NCL (Bahamas) Ltd., 49 F. Supp. 3d 1120,

   1122 (S.D. Fla. 2014) (quoting Delatorre, 308 F. App’x at 383). The Eleventh Circuit

   has made clear that “merely telling the jury what result to reach is unhelpful and

   inappropriate.” Umana-Fowler, 49 F. Supp. 3d at 1122 (citing Montgomery v. Aetna

   Cas. & Sur. Co., 898 F.2d 1537, 1541 (11th Cir. 1990)).

           Here, Defendant’s arguments are well taken because a small portion of Dr.

   Amsel’s expert report includes opinions that are not beyond the understanding of an

   average layperson. Statements that Defendant’s job offer was a “good opportunity,”

   and that Defendant “unjustly deprived [him] of it” is a determination that a jury

   can make entirely on its own. [D.E. 88-1 at 10]. While the deprivation of a job

   opportunity does not, by itself, rise to a legal conclusion, it falls outside the scope of

   expert testimony and it presents a risk of telling a jury what result it should reach

   as to Plaintiff’s ADA and FCRA claims. See Montgomery, 898 F.2d at 1541 (“An

   expert may not . . . merely tell the jury what result to reach.”) (citing Fed. R. Evid.

   704).

           The same is true with respect to Dr. Amsel’s statement that Dr. Gerber’s

   letter satisfies the ILO guidelines. “While [a]n expert may testify as to his opinion

   on an ultimate issue of fact,” Dr. Amsel’s opinion runs the risk of instructing the

   jury that the ILO guidelines were satisfied and that Defendant had no justifiable

   reason to revoke Plaintiff’s job offer. Id. (citing Fed. R. Evid. 704). This opinion

   leads the jury too close to the water’s edge of concluding that Defendant unlawfully

   discriminated against Plaintiff. Plaintiff suggests that a jury would benefit from



                                              16
Case 1:18-cv-24023-EGT Document 125 Entered on FLSD Docket 06/05/2020 Page 17 of 17



   Dr. Amsel’s opinion in determining the application of the ILO guidelines to

   Defendant’s conduct. But, if a jury finds Dr. Amsel’s testimony and expert report to

   be persuasive and credible, this is a determination that a jury can make on its own

   without the risk of instructing jurors on what conclusion to reach. Accordingly,

   Defendant’s motion to exclude a limited portion of Dr. Amsel’s expert report as

   unhelpful is GRANTED and, in all other respects, Defendant’s motion is DENIED.

                                   IV. CONCLUSION

         For the foregoing reasons, Defendant’s Daubert motions [D.E. 87, 88] are

   GRANTED in part and DENIED in part:

         A.      Defendant’s motion to exclude the expert reports of Dr. Valenzia and

                 Dr. Dalli is DENIED.

         B.      Defendant’s Daubert motion to exclude a limited portion of Dr. Amsel’s

                 medical opinions as unhelpful is GRANTED. In all other respects,

                 Defendant’s motion is DENIED.

         DONE AND ORDERED in Chambers at Miami, Florida, this 5th day of

   June, 2020.

                                                 /s/ Edwin G. Torres
                                                 EDWIN G. TORRES
                                                 United States Magistrate Judge




                                            17
